 
Exhibit 10.4


*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2


Subaward Agreement


Institution/Organization ("Company")
Institution/Organization ("UMB")



Name:
Aeolus Pharmaceuticals, Inc.
 
Name:
University of Maryland, Baltimore
Address:
26361 Crown Valley Parkway, Suite 150
 
Address:
Office of Research and Development
 
Mission Viejo, CA 92691
   
620 W. Lexington Street, 4th Floor
       
Baltimore, Maryland 21201



Prime Award No.
 
Subaward No.
     
HHSO0100201100007C
 
COA6
Awarding Agency
 
CFDA No.
     
Office of Acquisitions, Management, Contracts and Grants (AMCG) – US Department
of Health and Human Services (HHS)
   



Subaward Period of Performance
February 11, 2011 to February 10, 2012
Amount Funded this Action
$ 3,569,526
Est. Total (if incrementally funded)
$



Project Title
Advanced Development of AEOL 10150 as a Medical Countermeasure for Pulmonary
Injury Associated with ARS and DEARE
 
Terms and Conditions
 
1) Company hereby awards a fixed fee Subaward, as described above, to UMB. The
statement of work and budget for this Subaward are shown in Attachment 1. UMB
will use all reasonable efforts to perform the work described in Attachment 1
and will provide all the necessary personnel and facilities to conduct the work
of this Subaward. Any change in the scope of work must be made by written
amendment of this Subaward signed by the authorized officials of both parties.
 
2) UMB’s work shall be directed by its Principal Investigator named in
Attachment 3 who is considered Key Personnel. A change of Key Personnel must be
approved in writing by the authorized officials of both parties.
 
3) This is a fixed-fee Agreement inclusive of all direct and indirect costs.
Subrecipient will be paid per milestone achieved according to the schedule
provided in Attachment 1. The maximum amount payable under this Agreement is
$3,569,526. Payment is contingent upon satisfactory completion work and
submission deliverables in accordance with the Statement of Work and Payment
Schedule in Attachment 1. All payments will be in U.S. dollars. Questions
concerning payments should be directed to the appropriate party’s Financial
Contact, as shown in Attachment 3.
 
A final statement of cumulative costs incurred marked “FINAL,” must be submitted
not later than sixty (60) days after Subaward end date. The final statement of
costs shall constitute UMB’s final financial report.
 
4) All payments shall be considered provisional and subject to adjustment within
the total estimated cost in the event such adjustment is necessary as a result
of an adverse audit finding against UMB.
 
5) Matters concerning the technical performance of this Subaward should be
directed to the appropriate party’s Project Director, as shown in Attachment 3.
Technical reports are required as shown in Attachment 4, “Reporting
Requirements.”
 
6) Matters concerning the request or negotiation of any changes in the terms,
conditions, or amounts cited in this Subaward, and any changes requiring prior
approval, notices or consents, should be directed to the appropriate party's
Administrative Contact, as shown in Attachment 3. Any such changes made to this
Subaward require the written approval of each party's Authorized Official, as
shown in Attachment 3.
 
7) In its performance its work under this Subaward, UMB shall be an independent
entity and not an employee or agent of Company. Each party shall be responsible
for its negligent acts or omissions and the negligent acts or omissions of its
employees, officers, or directors, to the extent allowed by law.
 
8) Either party may terminate this Subaward with thirty (30) days written notice
to the appropriate party’s Administrative Contact, as shown in Attachment 3. In
the event that the Prime Sponsor terminates the Prime Award, this Subaward will
automatically terminate as of the effective date of termination of the Prime
Award. Upon termination, UMB will be reimbursed for allowable costs and
non-cancellable commitments incurred prior to the date of termination, not to
exceed the total amount authorized under this Subaward.
 
9) No-cost extensions require the approval of the Company. Any requests for a
no-cost extension should be addressed to and received by the Administrative
Contact, as shown in Attachment 3, not less than thirty days prior to the
desired effective date of the requested change.
 
10) The Subaward is subject to the terms and conditions of the Prime Award which
in incorporated herein in its entirety and attached hereto as Attachment 5 and
the terms and conditions of this Subaward including those shown in Attachment 2.
 
11) By signing below UMB makes the certifications and assurances shown in
Attachment 2.
 
 
 

--------------------------------------------------------------------------------

 

By an Authorized Official of COMPANY:
 
By an Authorized Official of UMB:
       
           /s/  John L. McManus
 
           /s/ Dennis J. Paffrath
3/16/11        
Date             
 
Dennis J. Paffrath
Executive Director; Research Administration
Office of Research & Development
Date
March 10, 2011
     


 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
Attachment 1
Subaward Agreement

 
[…***…]


Payment Schedule
1.
Initial non-refundable payment
Start of Study
    25 %   $ 892,381.50  
2.
Intermediate payment  #1
Mid-point of in-life
    25 %   $ 892,381.50  
3.
Intermediate payment  #2
End of in-life
    25 %   $ 892,381.50  
4.
Final payment
receipt of study report
    25 %   $ 892,381.50    
Total
      100 %   $ 3,569,526.00  



*Confidential Treatment Requested
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
Attachment 2
Subaward Agreement

 
Certifications/Assurances


For the purposes of this Subaward, the term Federal refers to the United States
Federal government.  All references to legal codification refer to United States
regulations and legislation, as applicable.  By signing this Subaward, the
authorized official of UMB certifies and assures compliance with the following:
 
§
Human subjects.  UMB agrees that human studies will not be performed unless and
until an appropriate institutional review committee (IRB) has reviewed and
approved the procedures which involve human subjects are in compliance with U.S.
Federal and home country regulations and other requirements.  UMB agrees that
the rights and welfare of human subjects will be protected in accordance with
45CFR Part 46 entitled, “Protection of Human Subjects.” UMB will provide
certification to Company initially and at least annually thereafter that the IRB
has reviewed and approved the procedures which involve human subjects.  UMB will
bear full responsibility for the proper and safe performance of its work and
services involving human subjects under this Subaward.

 
§
HIPAA.  UMB acknowledges research performed under this Subaward is subject to
and agrees to conduct its work in compliance with the requirements of the Health
Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191.
(“HIPAA”).  The parties agree that any use of Protected Health Information, as
defined in HIPAA, shall be subject to the authorization provided by the patient
in the informed consent or other authorization document.

 
§
Use of Vertebrate Animals.  UMB agrees that any use of vertebrate animals in the
conduct of the work under this Subaward will comply with applicable portions of
the U.S. Animal Welfare Act (7 USC 2131 et seq.) and 9CFR Subchapter A, Parts 1,
2, 3a-f, as amended and the Public Health Service Policy on Humane Care and Use
of Laboratory Animals (which may be found at
http://grants.nih.gov/grants/oprr/phspol.htm) and will follow the guidelines
prescribed in "Guide for the Care and Use of Laboratory Animals" (which may be
found at http://www.nap.edu/readingroom/books/labrats/).  Experiments involving
vertebrate animals will be reviewed and approved by UMB’s Institutional Animal
Care and Use Committee (IACUC) and UMB shall send certification of such IACUC
approval to Company initially and at least annually thereafter.  These
certifications should be sent to Company’s Administrative contact as specified
in Attachment 3.  UMB will bear full responsibility for the proper and safe
performance of its work and services involving the use of animals under this
Subaward.

 
§
Debarment and suspension.  UMB certifies that neither it nor its principals are
presently debarred, suspended, proposed for debarment, declared ineligible or
voluntarily excluded from participation in this transaction by any Federal
department or agency.  Subawardees that are foreign governments or governmental
entities, public international organizations, or foreign-government-owned or
-controlled (in whole or in part) entities are not subject to the debarment or
suspension certification requirement or to debarment or suspension.  All other
institutions and organizations are subject to these requirements.

 
§
Conflict of interest.  UMB certifies that it has and maintains an appropriate,
written enforced policy on conflict of interest and that its key personnel and
other individuals who have substantial involvement in the performance of this
Subaward have been informed of that policy.  UMB certifies by signing this
Subaward that all of its key personnel and other individuals who have
substantial involvement in the performance of this Subaward have disclosed any
real or apparent conflict of interest and that any disclosed conflict of
interest can be managed or eliminated in accordance with UMB’s written policies.

 
§
Research misconduct.  UMB certifies that it is in compliance with the research
misconduct requirements included in “Public Policy Requirements and
Objectives—Ethical and Safe Conduct in Science and Organizational
Operations—Research Misconduct” which can be found
at  http://grants1.nih.gov/grants/policy/nihgps_2003/NIHGPS_Part4.htm#_Toc54600071

 
§
Anti-Terrorism.  UMB acknowledges that it is familiar with the U.S. Executive
Orders and laws that prohibit the provision of resources and support to
individuals and organizations associated with terrorism and the terrorist
related lists promulgated by the U.S. Government, the United Nations, and the
European Union.  UMB will use reasonable efforts to ensure that none of the
funds provided under this Subaward will be used in support of or to promote
violence, terrorist activity or related training, or money laundering.


 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
Attachment 2
Subaward Agreement

 
General terms and conditions:
 
1.
Inventions, Intellectual Property, Licenses.  The terms and conditions of the
Prime Award shall govern all issues concerning inventions and other intellectual
property and licensing of such inventions and intellectual property under the
performance of the work under this Subaward.

 
2.
Copyrighted Material.  Subject to its legal ability to do so, UMB shall grant to
Company an irrevocable, worldwide, royalty-free, non-transferable, non-exclusive
right and license to use, reproduce, make derivative works, display, publish,
and perform any copyrights or copyrighted material (including any computer
software and its documentation and/or databases) developed under this Subaward
for the purpose of education and research or to the extent required to meet
Company’s obligations, or receive the benefits provided, under its Prime Award.

 
3.
Data Rights.  Subject to its legal ability to do so, UMB shall grant to Company
the right to use data created in the performance of this Subaward for the
purpose of education and research or to the extent required to meet Company's
obligations under its Prime Award.

 
4.
Audit. UMB will maintain books, records, documents, and other evidence relating
to the work under this Subaward in accordance with generally accepted accounting
principals as described in U.S. OMB Circular A-133 to clearly and easily
identify expenses under this Subaward separately from other costs of
UMB.  Accounting records that are supported by documentation will as a minimum
be adequate to show all costs incurred under this Subaward, receipt and use of
goods and services acquired under this Subaward, the costs of the work supplied
from other sources, and the overall progress of the project. UMB’s records which
pertain to this Subaward will be retained for a period three (3) years following
UMB’s receipt of final payment or, if an audit begins prior to that period,
until the audit is completed and all resulting questions are resolved.
Documentation maintained in accordance with this provision will be subject to
inspection and audit by authorized representatives of the Company, Prime Sponsor
or independent auditors acting on its behalf. UMB will be responsible for
reimbursement of any and all audit exceptions identified in the course of such
an audit.

 
5.
Confidentiality. For the purposes of this Subaward, Confidential Information
means any knowledge, know-how, practice, process or other information which has
not been made public which a party provides to the other party or which the
Company provides to UMB on behalf of the Prime Sponsor and includes without
limitation any documents, drawings, sketches, models, designs, methods,
technical solutions, reports, hypotheses, memoranda, tapes, records, formulae
and algorithms, financial information and commercial information given orally,
in hard copy form, or in electronic form. During the period of this Subaward and
for five (5) years following the expiration or termination of the Subaward, each
party shall maintain in confidence all Confidential Information received in
performance of the work under this Subaward and shall not use, grant the use of
or disclose to any third party the Confidential Information of the other party
other than as expressly permitted hereby. The parties will use that level of
care to prevent the use or disclosure of Confidential Information as it
exercises in protecting its own Confidential Information. Confidential
Information of the other party may be provided on a need-to-know basis to those
directors, officers, employees, consultants, students, legal and financial
advisors, clinical investigators, contractors, (sub)licensees, distributors or
permitted assignees to the extent such disclosure is reasonably necessary in
connection with the disclosing party’s performance of its work under this
Subaward, provided that the disclosing party shall obtain agreement of any such
recipient to hold in confidence and not make use of the Confidential Information
for any purpose other than those permitted by this Subaward under terms at least
as restrictive as those of this Subaward. Notwithstanding the preceding, UMB
agrees that Prime Sponsor can share Confidential Information with its donors
under appropriate confidentiality terms at least as restrictive as those of this
Subaward.

 
The obligations of non-disclosure and non-use do not apply to any Confidential
Information that the receiving party can demonstrate by reliable written
evidence:
 
a)
was generally available to the public at the time of disclosure to the receiving
party or becomes generally available to the public other than through a breach
of this Subaward after receipt by the receiving party; or

 
b)
was already in the possession of the receiving party at the time of the
disclosure, other than pursuant to a confidential disclosure agreement between
the parties, and not due to any unauthorized act by receiving party; or

 
c)
is acquired by the receiving party on a nonconfidential basis from any third
party having a lawful right to disclose it to the receiving party; or


 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
Attachment 2
Subaward Agreement

 
 
d)
was developed by receiving party prior to the disclosure or corresponds to
information developed by receiving party independent of and with no reliance
upon or use of the disclosing party’s Confidential Information; or

 
e)
is required by law to be disclosed. However, the receiving party shall promptly
inform in writing the other party of the obligation by law to disclose prior to
such disclosure and shall cooperate fully with the disclosing party in seeking
to obtain confidential treatment for such disclosure and to minimize the extent
of such disclosure, and shall disclose only that portion of the Confidential
Information that the receiving party is legally required to disclose.

 
Upon termination of this Subaward, each party will destroy or return to the
other party, as directed by the disclosing party, all material received by it
which is Confidential Information of the other party except that a single
archive copy may be retained by the receiving for legal purposes. UMB
acknowledges that the records of the Company are subject to the Maryland Access
to Public Records Act ("Act") (Title 10, Subtitle 6, Part III, State Government
Article, Annotated Code of Maryland).   This Subaward and its Attachments
(whether or not made part of this Agreement) are public records of Company under
the Act.
 
6.
Publication. The Company’s Principal Investigator and UMB’s participating
author(s) will together make the decision regarding authorship on publications;
qualification for authorship will be in keeping with generally accepted criteria
for peer reviewed publications.  UMB will provide all proposed publications and
presentations to the Company’s Principal Investigator for review and comment at
least sixty (60) days prior to submission for publication or presentation. UMB
acknowledges that Company will provide such publication or presentation to Prime
Sponsor for review. If within such sixty (60) day review period, Company or
Prime Sponsor identifies Confidential Information or information which it
reasonably determines may be patentable, UMB agrees to remove such Confidential
Information from the presentation or publication and to delay the presentation
or publication for an additional period of no longer than ninety (90) days to
allow the Company or Prime Sponsor to permit preparation and filing of an
application for patent or other intellectual property right to protect the
identified information.  In addition to the requirements set forth in HHSAR
Clause 352.227-70, Publications and Publicity incorporated by reference in
SECTION I of this contract, the Contractor shall acknowledge the support of the
Biomedical Advanced Research and Development Authority whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:

 
 
"This project has been funded in whole or in part with Federal funds from the
Biomedical Advanced Research and Development Authority, Office of the Assistant
Secretary for Preparedness and Response, Office of the Secretary, Department of
Health and Human Services, under Contract No. HHSO0100201100007C."

 
 
This publication term and condition shall take precedence over any other
publication term and condition, including the clause H.18 found in the prime
agreement between BARDA and Aeolus.

 
7.
Publicity: Neither party will use the name of the other party or the name of the
Prime Sponsor or Prime Sponsor’s donors or the name of any employee or student
of the other party, Prime Sponsor or Prime Sponsor’s donors, or any adaptation
of such names, in any advertising, promotional, or sales literature without
obtaining the prior written consent of the other party.  Either party may
publicize the fact that the parties have made this Subaward and the general
nature of the project. Notwithstanding anything in this Subaward to the
contrary, the Company shall have the right to state that it has entered into
this Subaward with UMB and to state or summarize the terms hereof, including
UMB’s role under the Subaward, in the Company’s
filings  with  the  Securities  and  Exchange  Commission  and  related
stockholder communications.

 
8.
Independent Contractors: Company and UMB are not (and nothing in this Subaward
may be construed to constitute them as) partners, joint venturers, agents,
representatives or employees of the other, nor is there any status or
relationship between them other than that of independent contractors.  Neither
party has any responsibility or liability for the actions of the other party
except as specifically provided in this Subaward.  Neither party has any right
or authority to bind or obligate the other party in any manner or make any
representation or warranty on behalf of the other party.

 
9.
Disputes:  Resolution of disputes of a technical nature shall be resolved
through good faith negotiations. Any dispute arising under or related to this
Subaward shall be resolved to the maximum possible extent through negotiations
and settlement.


 
Page 6 of 11

--------------------------------------------------------------------------------

 
 
Attachment 2
Subaward Agreement

 
10.
Subcontractors. UMB will not subcontract for any of the services to be performed
under this Subaward without the prior written consent of Company.

 
11.
English Language: In the event that a translation of this Subaward is prepared
and signed by the parties for convenience of the UMB, this English language
version will be the official version and will govern if there is a conflict
between the two.

 
12.
Export Controls: The use and disclosure of technical information generated in
the United States pursuant to this Subaward and the exercise of licenses granted
pursuant to any Option or License Subaward will be subject to the export,
assets, and financial control regulations of the United States that may be
applicable to direct or indirect re-exportation of such technical information or
of equipment, products or services directly produced by use of such technical
information.

 
13.
Modification or Waiver. This Subaward, including Attachments, may not be amended
or modified, nor may any right or remedy of either party be waived, unless the
amendment, modification or waiver is in writing and signed by a duly authorized
representative of each party.

 
14.
Force Majeure.  Neither party is liable for failure or delay in performing any
of its obligations under this Subaward if the failure or delay is required in
order to comply with any governmental regulation, request or order, or
necessitated by other circumstances beyond the reasonable control of the party
so failing or delaying, including but not limited to Acts of God, war (declared
or undeclared), insurrection, fire, flood, accident, labor strikes, work
stoppage or slowdown (whether or not such labor event is within the reasonable
control of the parties), or inability to obtain raw materials, supplies, power
or equipment necessary to enable a party to perform its obligations.  Each party
will:  (a) promptly notify the other party in writing of an event of force
majeure, the expected duration of the event and its anticipated effect on the
ability of the party to perform its obligations; and (b) make reasonable efforts
to remedy the event of force majeure.

 
15.
Assignment.  Neither party may assign this Subaward in whole or in part without
the prior written consent of the other party, which consent will not be
unreasonably withheld; provided, however, that either party may assign this
Subaward, without the other party’s consent, (a) to its affiliates, or (b) to an
entity that acquires all or substantially all of the business or assets of the
assigning party, whether by merger, reorganization, acquisition, sale or
otherwise.

 
16.
Severability.  If any condition or provision in any Article of this Subaward is
held to be invalid or illegal or contrary to public policy by a court of
competent jurisdiction from which there is no appeal, this Subaward will be
construed as though the provision or condition did not appear.  The remaining
provisions of this Subaward will continue in full force and effect.

 
17.
Entire Agreement.  This Subaward, including its Attachments, represents the
entire understanding between the parties. There are no awards, understandings,
conditions, warranties or representations, oral or written, express or implied,
with reference to the subject matter of this Subaward that are not merged in
this Subaward.  In the event of a conflict, the terms of the Prime Award shall
take precedence over those of this Subaward.

 
Remainder of page intentionally left blank

 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
  
Attachment 3
Subaward Agreement



Company Contacts


Institution/Organization (“Company”)
 
Institution’s Legal Name: Aeolus Pharmaceuticals, Inc.
Address: 26361 Crown Valley Parkway, Suite 150
City: Mission Viejo   State: CA      Zip: 92691         Country: USA
   

--------------------------------------------------------------------------------

 
Administrative Contact
 
Name: John McManus
Title:  President & Chief Executive Officer

Address:  26361 Crown Valley Parkway, Suite 150
City: Mission Viejo State: CA      Zip: 92691         Country: USA
Telephone: (949) 481-9825
Fax:
  
Email:
[…***…]
 

 
Principal Investigator
 
Name: John McManus     Title: President & Chief Executive Officer
Address: 26361 Crown Valley Parkway, Suite 150
City: Mission Viejo         State: CA      Zip: 92691      Country: USA
Telephone: (949) 481-9820
Fax:
 
Email:
[…***…]
 



Financial Contact
 
Name: Russell Skibsted   Title: Senior Vice President & Chief Financial Officer
Address: 26361 Crown Valley Parkway, Suite 150
City: Mission Viejo         State: CA      Zip: 92691         Country: USA
Telephone: (949) 481-9825
Fax:
 
Email:
[…***…]
 



Authorized Official
 
Name: Brian Day, PhD
Title: Chief Scientific Officer

Address: 26361 Crown Valley Parkway, Suite 150
City: Mission Viejo         State: CA      Zip: 92691         Country: USA
Telephone: (949) 481-9825
Fax:
 
Email:
[…***…]
 

 
*Confidential Treatment Requested
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
Attachment 3
Subaward Agreement

 
UMB Contacts


Institution/Organization (“UMB”)

 
Institution’s Legal Name:
University of Maryland, Baltimore

Address:
Office of Research and Development
 
620 W. Lexington Street, 4th Floor
 
Baltimore, Maryland 21201
Country:
USA



DUNS Number:188435911
US Federal Tax ID: 52-6002033
   

 
Administrative Contact
Name:
[…***…]
 
Title:
[…***…]

Address:
Office of Research and Development
 
620 W. Lexington Street, 4th Floor
 
Baltimore, Maryland 21201
Country:
USA

Telephone:
[…***…]
Fax:
[…***…]
Email:
[…***…]

 
Principal Investigator
Name:
[…***…]
 
Title:
[…***…]

Address:
University of Maryland, Baltimore
 
MSTF, 6-34E, 10 South Pine Street
 
Baltimore, Maryland 21201
Country:
USA

Telephone:
[…***…]
Fax:
[…***…]
Email:
[…***…]

 
Financial Contact

Name:
[…***…]
  Title:
[…***…]

Address:
Sponsored Projects Accounting and Compliance
 
220 Arch Street, 13th Floor, 2nd Level
 
Baltimore, Maryland 21201
Country:
USA

Telephone:
[…***…]
Fax:
[…***…]
Email:
[…***…]

 
Authorized Official
Name:
[…***…]
 
Title:
[…***…]

Address:
Office of Research and Development
 
620 W. Lexington Street, 4th Floor
 
Baltimore, Maryland 21201
 
Country: USA

Telephone:
[…***…]
Fax:
[…***…]
Email:
[…***…]

 
*Confidential Treatment Requested
 
Page 9 of 11

--------------------------------------------------------------------------------

 
 
Attachment 4
Subaward Agreement



Reporting Requirements
 
·
Technical reports as reasonable requested by Company’s Principal Investigator to
enable the Company to fulfill its reporting requirements under the Prime Award.

 
A final technical progress report is to be submitted to the Company’s Principal
Investigator within sixty (60) days following the termination or expiration of
this Subaward.
 
·
Invention Reports: UMB shall notify Company’s Administrative Contact, as stated
in Attachment 3, within two months after UMB’s inventor discloses invention(s)
in writing to UMB personnel responsible for patent matters.

 
·
This is a fixed-fee Agreement inclusive of all direct and indirect costs.
Subrecipient will be paid per milestone achieved according to the schedule
provided in Attachment 1. Payment is contingent upon satisfactory completion
work and submission deliverables in accordance with the Statement of Work and
Payment Schedule in Attachment 1 and shall include the signature of
Collaborator’s applicable official certifying as to truth and accuracy of
the report.



·
Requests for payment are to be sent to:



Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, CA 92691
Attn: Russell Skibsted – Chief Financial Officer


email to: […***…]

 
·
Technical reports shall be submitted to Company’s Principal Investigator.
Financial and administrative reports shall be submitted to Company’s
Administrative contact.



*Confidential Treatment Requested

 
Page 10 of 11

--------------------------------------------------------------------------------

 


Attachment 5
Subaward Agreement

 
Prime Award


 
Page 11 of 11

--------------------------------------------------------------------------------

 
 